TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00844-CR


Mary Ann Twiggs, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 66869, HONORABLE JOE CARROLL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant was convicted of evading arrest and sentenced to seven years'
imprisonment.  The trial court has certified that the case is a plea bargain case and that appellant has
no right to appeal.  See Tex. R. App. P. 25.2(a)(2).  We therefore dismiss the appeal.  Tex. R. App.
P. 25.2(d) (if trial court does not certify that defendant has right to appeal, "appeal must be
dismissed").

					___________________________________________
					David Puryear, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed for Want of Jurisdiction
Filed:   January 14, 2011
Do Not Publish